Judgment unanimously affirmed. Memorandum: Defendant was convicted, following a jury trial, of manslaughter in the second degree (Penal Law § 125.15 [1]) for recklessly causing the death of his wife, who was shot in the head with a shotgun in the bedroom of their home on Christmas Day, 1980. Upon our review of the record we find that the evidence was sufficient to establish all elements of the crime of manslaughter in the second degree (see, People v Licitra, 47 NY2d 554). Defendant’s voluntary intoxication is no defense to a conviction for reckless manslaughter (see, Penal Law § 15.05 [3]).
We have examined defendant’s remaining contention and find it to be without merit. (Appeal from judgment of Wayne County Court, Stiles, J.—manslaughter, second degree.) Present—Hancock, Jr., J. P., Callahan, Doerr, Pine and Schnepp, JJ.